UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 01-4468
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 01-4469
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 01-4470
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 01-4471
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
2                     UNITED STATES v. POOLE



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-4472
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-4473
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-4474
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-4475
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
                         UNITED STATES v. POOLE                      3



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 01-4476
MICHAEL WAYNE POOLE,
            Defendant-Appellant.
                                       
          Appeals from the United States District Court
     for the Southern District of West Virginia, at Bluefield.
                 David A. Faber, District Judge.
(CR-00-174, CR-01-9, CR-01-13, CR-01-17, CR-01-21, CR-01-36,
                CR-01-39, CR-01-40, CR-01-43)

                          Argued: June 5, 2002

                       Decided: September 5, 2002

     Before WILLIAMS and GREGORY, Circuit Judges, and
   Frederick P. STAMP, Jr., United States District Judge for the
     Northern District of West Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Joseph Anthony Brossart, Legal Research and Writing
Specialist, Charleston, West Virginia, for Appellant. John Lanier File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee. ON BRIEF: Mary Lou Newberger, Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Charleston, West Virginia, for Appellee.
4                       UNITED STATES v. POOLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Wayne Poole appeals the sentence imposed by the district
court, challenging the district court’s decision to sentence him as a
career offender pursuant to United States Sentencing Guidelines Man-
ual, Section 4B1.1 (2001). The sole issue on appeal is whether the
district court erred in finding that Poole’s prior convictions were not
"related" because they were not formally consolidated and because
they were not part of a common scheme or plan. If the district court
had considered the offenses related, Poole’s criminal history score
would place him in a lower criminal history category, resulting in a
guideline range of 70-87 months of imprisonment as opposed to the
range of 151-188 months of imprisonment. Finding no error, we
affirm.

                                    I.

   The facts of this case are not in dispute. On July 25, 2000, Poole
robbed the First Community Bank in Bluefield, West Virginia. He
was arrested the same day and admitted to committing the robbery.
Poole also confessed to robbing banks in Coralville, Iowa; Columbia,
Missouri; Mobile, Alabama; Columbus, Mississippi; Monaca, Penn-
sylvania; Toledo, Ohio; Hattiesburg, Mississippi; Bloomington, Illi-
nois; and Kansas City, Missouri between May 18 and July 17, 2000.
Poole was indicted in the Southern District of West Virginia for the
Bluefield robbery on August 17, 2000. He was charged by indictment
or information with all of the other robberies, with the exception of
the robbery in Kansas City, Missouri,1 in the district where the
offense occurred. Subsequently, all of the charges were transferred to
the Southern District of West Virginia pursuant to Federal Rule of
Criminal Procedure 20. Poole pleaded guilty to all nine charges of
    1
     This offense went uncharged.
                        UNITED STATES v. POOLE                         5
bank robbery on February 12, 2001. The issue at Poole’s sentencing
hearing was whether he was a career offender under U.S.S.G.
§ 4B1.1.

   In 1992, Poole was convicted in the Southern District of Missis-
sippi on sixteen counts of bank robbery. Those sixteen robberies
occurred in various cities and states and over a time period of approx-
imately one year. Poole was arrested after robbing a bank in Missis-
sippi and, during the interrogation, admitted to committing the other
robberies. All of the charges from other districts were transferred to
the Southern District of Mississippi pursuant to Federal Rule of Crim-
inal Procedure 20. The cases were processed under separate docket
numbers and there was no formal order consolidating the cases. Poole
eventually pleaded guilty to all of the charges and was sentenced to
57 months imprisonment on each charge, those sentences to be served
concurrently. Separate judgment and commitment orders were entered
in each case.

  The United States District Court for the Southern District of West
Virginia determined that Poole’s 1992 convictions in Mississippi
should be considered separate convictions and found that Poole was
a career offender. He was then sentenced to 151 months imprison-
ment on each of the nine cases, to be served concurrently.

                                   II.

   The parties disagree on the standard of review to be applied by this
Court. Poole contends that the district court’s conclusion that his prior
offenses were not formally consolidated under Rule 20 as well as the
conclusion that the prior offenses were not part of a common scheme
or plan should be reviewed de novo. The government, on the other
hand, asserts that this Court should review the district court’s determi-
nation that the prior offenses were not formally consolidated "defer-
entially" rather than under a de novo standard. The government agrees
with Poole that, otherwise, the question of whether the prior offenses
are "related" is a legal determination and subject to de novo review.

  In Buford v. United States, 532 U.S. 59 (2001), the Court was faced
with the question of whether the Seventh Circuit Court of Appeals
applied the appropriate standard of review in assessing whether the
6                       UNITED STATES v. POOLE
district court properly determined that two cases had not been func-
tionally consolidated for sentencing. The Seventh Circuit "decided to
review the District Court’s decision ‘deferentially’ rather than ‘de
novo.’" Id. at 62-63 (quoting Buford, 201 F.3d 937, 942 (2000)). The
Buford case concerns "functional consolidation," a term recognized in
the Seventh Circuit. The court held that the Seventh Circuit properly
reviewed the district court’s decision deferentially rather than de novo
because of the fact-intensive nature of the "functional consolidation"
determination. See id. at 64 ("the district court is in a better position
than the appellate court to decide whether a particular set of individ-
ual circumstances demonstrates ‘functional consolidation’").

   We believe the case before us is distinguishable from Buford
because such a fact-intensive inquiry is not necessary, in this case, to
determine whether Poole’s cases were consolidated. This circuit does
not recognize "functional consolidation" and, thus, whether Poole’s
cases were consolidated is a purely legal question, as discussed
below. "We review an application of the Sentencing Guidelines by the
district court for clear error in factual matters; legal conclusions are
reviewed de novo." United States v. Sun, 278 F.3d 302, 313 (4th Cir.
2002).

   In this case, with respect to the third part of U.S.S.G. § 4A1.2,
application note 3, which asserts that prior offenses are related if they
were consolidated for trial or sentencing, the conclusion rests on the
purely legal question of whether a formal consolidation order was
entered pursuant to Federal Rule of Criminal Procedure 8, as we dis-
cuss below. Thus, the issue is subject to de novo review. On the other
hand, the question of whether the prior offenses are related because
they were part of a "common scheme or plan" is a factual determina-
tion. Thus, the issue of whether the second part of U.S.S.G. § 4A1.2,
application note 3 is satisfied is subject to clear error review.

                                  III.

  A defendant is a career offender and subject to enhanced punish-
ment if:

    (1) the defendant was at least eighteen years old at the time
    the defendant committed the instant offense of conviction,
                        UNITED STATES v. POOLE                          7
     (2) the instant offense of conviction is a felony that is either
     a crime of violence or a controlled substance offense, and
     (3) the defendant has at least two prior felony convictions
     of either a crime of violence or a controlled substance
     offense.

U.S.S.G. § 4B1.1. Poole concedes that he was at least eighteen years
old when he committed the instant offense and that the bank robberies
are crimes of violence. Poole argues that he is not a "career offender"
because he does not have at least two prior felony convictions of
either a crime of violence or a controlled substance offense as
required by U.S.S.G. § 4B1.1(3). "Two prior felony convictions," as
set forth in U.S.S.G. § 4B1.1(3), is defined in U.S.S.G. § 4B1.2. "The
term ‘two prior felony convictions’ means . . . the sentences for at
least two of the aforementioned felony convictions are counted sepa-
rately under the provisions of § 4A1.1(a), (b), or (c)." U.S.S.G.
§ 4B1.2(c)(2). Section 4A1.2(a)(2) provides that "[p]rior sentences
imposed in unrelated cases are to be counted separately. Prior sen-
tences imposed in related cases are to be treated as one sentence." An
application note to the Sentencing Guidelines further explains:
"[P]rior sentences are considered related if they resulted from
offenses that (1) occurred on the same occasion, (2) were part of a
single common scheme or plan, or (3) were consolidated for trial or
sentencing." U.S.S.G. § 4A1.2, cmt. n.3.

                                   A.

   Poole contends that the bank robberies for which he was sentenced
in the Southern District of Mississippi are "related" offenses pursuant
to U.S.S.G. § 4A1.2 because the offenses were part of a single com-
mon scheme or plan and because the offenses were consolidated for
sentencing. First, Poole argues that he satisfies the third part of appli-
cation note 3 which states that cases are considered related if they
were consolidated for trial or sentencing. See U.S.S.G. § 4A1.2, cmt.
n.3. Poole asserts that his prior convictions were effectively consoli-
dated for sentencing by virtue of a consolidation order pursuant to
Federal Rule of Criminal Procedure 20. The government contends
that the prior convictions were not consolidated as they were docketed
under separate docket numbers, separate judgment and commitment
orders were entered for each case, and, most importantly, there was
8                          UNITED STATES v. POOLE
no formal order entered by the district court consolidating the cases.
The government argues that a transfer, alone, does not formally con-
solidate cases.

   This Court was presented with the issue of whether or not prior
offenses were consolidated in United States v. Breckenridge, 93 F.3d
132 (4th Cir. 1996). In Breckenridge, the defendant’s prior offenses
were consolidated for trial. "The distinction between consolidation for
trial and consolidation for sentencing is an important one. Totally
unrelated cases may be informally consolidated for sentencing. It
seems unlikely that the Sentencing Commission intended such cases
to be treated as ‘related’ for purposes of determining a defendant’s
eligibility for career offender status." Breckenridge, 93 F.3d at 137.
Thus, the fact that Poole’s prior convictions may have been infor-
mally consolidated for sentencing is not dispositive of whether the
prior offenses were related. A formal consolidation order is required
by this circuit before it will find cases to have been consolidated for
purposes of U.S.S.G. § 4B1.1. See United States v. Allen, 50 F.3d
294, 297 (4th Cir.), cert. denied, 515 U.S. 1167 (1995). In Allen, we
held that

        requiring charges to be formally consolidated . . . is a rule
        that is consistent with interests of sentencing uniformity,
        predictability, and equity. There is no reason for certain
        defendants who receive concurrent sentences for prior
        charges to reap an additional windfall over other defendants
        whose prior crimes, though every bit as "related," may have
        been sentenced separately. While it is true that requiring for-
        mal consolidation is a rigid rule, if such an approach leads
        to the significant overrepresentation of any defendant’s
        criminal history, the Guidelines provide for departures in
        such cases.

Id. at 299.

   Poole contends that his prior sentences were consolidated pursuant
to Federal Rule of Criminal Procedure 20(b). It is clear that Federal
Rule of Criminal Procedure 82 is the appropriate mechanism to for-
    2
   "Two or more offenses may be charged in the same indictment or
information in a separate count for each offense if the offenses charged
                        UNITED STATES v. POOLE                          9
mally consolidate cases and a formal consolidation order pursuant to
Rule 8 is required before this Court will consider Poole’s prior con-
victions to be related. Rule 20, on the other hand, provides merely for
a transfer from one district to another for plea and sentencing. More-
over, not only does this Court believe that Rule 20 is not the proper
mechanism to formally consolidate cases but, in fact, there was no
formal consolidation order at all in this case.3 Thus, Poole has not met
the requirement of Allen’s "rigid rule" that a formal order of consoli-
dation be entered before this Court will consider the prior offenses
"related."

                                   B.

   Poole also contends that even if the district court was correct in
finding that the prior convictions were not formally consolidated, the
convictions, nonetheless, should have been found to be related
because they were part of a "common scheme or plan." This Court
recognized an eight-factor test to determine whether offenses are part
of a common scheme or plan in Breckenridge, 93 F.3d 132. Those
factors include temporal proximity, geographic proximity, whether
the crimes involved the same substantive offense, whether the crimes
were directed at a common victim, whether the crimes were solved
during the course of a single investigation, whether the crimes shared
a similar modus operandi, whether the crimes were animated by the
same motive, and whether the crimes were tried and sentenced sepa-
rately only because of an accident of geography. See id. at 138.

   The first two factors, although not determinative, "are significant
indicators of a common plan." Id. Poole does not challenge the district
court’s holding that these factors favor the conclusion that the
offenses were not related. In this type of case, we believe that these
factors, temporal proximity and geographic proximity, are especially

. . . are of the same or similar character or are based on the same act or
transaction or on two or more acts or transactions connected together or
constituting parts of a common scheme or plan." Fed. R. Crim. P. 8(a).
   3
     As the government points out, Poole references various Rule 20 pro-
ceedings to support his assertion that a "consolidation order" was
entered. There is, however, no "Rule 20 order" in the record.
10                      UNITED STATES v. POOLE
significant. The crimes for which Poole was convicted in the Southern
District of Mississippi occurred over a time period of more than one
year and involved robberies in eight states and different cities within
several of those states. We have held in prior cases, with different
facts, of course, that these two factors weigh in favor of finding that
prior offenses were related. In Breckenridge, the prior offenses
occurred during the same one-month period and five out of six of the
offenses occurred in the same city, with the sixth occurring in an
adjoining county. See id. at 134. Similarly, in United States v. Fon-
ville, 5 F.3d 781, 785 (4th Cir. 1993), cert. denied, 511 U.S. 1086
(1994), the crimes at issue occurred within eight days of one another
and within a close geographic proximity. This case is easily distin-
guished from Breckenridge and Fonville due to the lengthy time span
between the bank robberies along with the vast geographical area over
which the robberies occurred. These factors should be afforded signif-
icant weight in this case and both weigh against finding that such
offenses were "related."

   That Poole’s prior offenses involved the same substantive offense,
bank robberies, is undisputed and this factor weighs in favor of the
finding that Poole’s prior offenses were related.

   The next factor, whether the offenses were directed at a common
victim, is not as clear. Poole argues that this factor refers to a com-
mon "type" of victim. He contends that because the victims were all
banks, the district court’s conclusion — that this factor weighed in
favor of the government’s position because no bank was robbed twice
— was in error. The government does not seem to contest Poole’s
interpretation of this factor. This Court finds, in according due defer-
ence to the district court’s interpretation of this factor, that the deci-
sion to weigh this factor in favor of finding Poole’s prior offenses
were not related was not in error. However, even if Poole is correct
that this factor refers to "type of victim," the balancing of all the fac-
tors would still weigh in favor of the government’s position that
Poole’s prior convictions were not related.

  The next factor, whether the offenses were solved during the
course of a single criminal investigation, is also in dispute. We agree
with the district court that this factor should weigh in favor of the
government. It is not evident that the offenses were solved by one
                        UNITED STATES v. POOLE                        11
criminal investigation but, rather, they were solved by accident when
Poole confessed to the robberies after being apprehended for the rob-
bery in Mississippi. We held in Breckenridge that the fact "that
crimes were solved by a single police investigation — if the crimes
were discovered by accident and not by a targeted investigation —
does not demonstrate that the offenses result from a common plan."
Breckenridge, 93 F.3d at 138. The situation at issue in this case is
exactly the type of situation we referred to in Breckenridge because
there was not one targeted investigation of all of the bank robberies
committed by Poole. Rather, we can only assume that several law
enforcement offices in the respective states where the robberies
occurred were investigating the offenses. It was only by accident that
the crimes were all solved at one time when Poole confessed during
an interrogation. Thus, we believe that the district court was correct
in weighing this factor in favor of finding the prior offenses were not
related.

  The next two factors, whether the offenses shared a similar modus
operandi and whether the offenses were animated by the same
motive, are not contested by either party and weigh in Poole’s favor.

   One factor remains, which is whether the offenses were tried and
sentenced separately only because of an accident of geography. Poole
claims that the district court did not properly consider this factor. The
district court held that because Poole’s cases were not consolidated
for sentencing, the factor points to not treating the prior offenses as
a common scheme or plan. Poole argues that because he was sen-
tenced at a single hearing and because the sentences were ordered to
run concurrently, the factor should weigh in favor of finding that the
offenses were related or, at worst, be a neutral factor.

   In Breckenridge, we noted that if the "evidence supports a finding
that all . . . offenses would have been consolidated for trial but for
geography, then they . . . should be treated as related for purposes of
career offender sentencing." 93 F.3d at 139. We cautioned, however,
"the mere fact that a defendant receives concurrent sentences for two
crimes does not render the crimes related . . . ." Id. at 140. We agree
with Poole that this factor should not be discounted when there has
been no consolidation. The eighth factor of the Breckenridge test is
whether the offenses "would have been consolidated for trial but for
12                      UNITED STATES v. POOLE
geography," not whether the offenses were consolidated. Id. at 139
(emphasis added). We ultimately agree with the district court’s con-
clusion that the factor does weigh in favor of the government’s posi-
tion. The district court properly considered the eighth factor when it
found that Poole’s cases "could not have been consolidated for trial
. . . ." J.A. at 238. We find no clear error in the district court’s deci-
sion to weigh this factor in favor of finding that the prior offenses
were not related.

                                   IV.

   This Court agrees with the district court’s ruling that Poole’s prior
convictions were not formally consolidated. We also agree with the
district court’s ruling that the Breckenridge factors weigh in favor of
the government’s position that the prior offenses were not related.
Even if the factor regarding a common victim refers to "type of vic-
tim," thus weighing the factor in favor of Poole, the factors result in
an even split. Given the significant weight to be given to temporal and
geographic proximity in a case such as this, we believe that the fac-
tors ultimately result in a finding that Poole’s prior convictions were
not related. Accordingly, we find that Poole was appropriately sen-
tenced as a career offender and affirm the judgment of the district
court.

                                                             AFFIRMED